Continuation Sheet for Advisory Action
Continuation of Box 3. The proposed amendments will not be entered because they would require further consideration and searching as they introduce new limitations to the claims. The proposed amendment to independent claim 1 would narrow the claimed method by requiring for the first time that non-adhered hepatocytes are discarded 30 minutes to 24 hours after plating. Therefore, the proposed amendment requires further search and consideration, and may raise issues of new matter. The total scope of the newly proposed limitations could not be searched and considered within the time given for the pilot. 
The proposed amendments are not entered.
Continuation of Box 12. The request for reconsideration has been fully considered, but it does NOT place the application in condition for allowance.
Applicant alleges that the proposed new limitation is not taught by the cited references. While the examiner agrees, as stated above the proposed amendment is not entered because it requires further search and consideration.
Applicant alleges that the primary reference Ueno does not teach detaching the cells from the collagen-conjugated thermo-responsive polymer, poly-N-isopropyl acrylamide substrate. However, Ueno specifically states that the spheroid was formed “by detaching the
confluent monolayer” (see abstract). Therefore Ueno does in fact teach a detaching step and this argument is not persuasive.  	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653